Citation Nr: 1819067	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee degenerative joint disease, to include as secondary to the service-connected right knee strain.

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus, plantar fasciitis, and degenerative joint disease, to include as secondary to the service-connected right knee strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from March 1993 to July 1994.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in September 2010. 

In September 2016, the Board remanded the case for additional development.

In a March 2017 decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claim of entitlement to service connection for a right knee strain, effective August 19, 2009.   

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her current bilateral knee degenerative joint disease and bilateral foot disabilities, to include degenerative joint disease, bursitis, posterior tibial tendon dysfunction, and plantar fasciitis, are due to her active service, and in the alternative, the result of her service-connected right knee strain.  In this regard, the Veteran has consistently reported that she developed bilateral knee and foot pain during basic training after a fall that has continued to the present. 

Service treatment records include a January 1993 induction physical examination that indicates a diagnosis of moderate asymptomatic pes planus.  A March 1993 record notes the Veteran's report of shin splints; the assessment was in fact shin splints.  A subsequent March 1993 record notes that the Veteran sought treatment status post-blunt trauma to the right knee.  An April 1993 record notes the Veteran's report of bilateral knee pain and swelling after a fall that has continued for the past four weeks.  A May 1993 radiological consultation notes soft tissue swelling of the left ankle.  An August 1993 record notes a complaint of right knee pain subsequent to a motor vehicle accident.  A March 1994 record notes a complaint of bilateral knee pain.  A May 1994 separation physical examination is negative for complaints or a diagnosis of a foot or knee problem.  A June 1994 record indicates a complaint of bilateral knee and heel pain for the past four days. 

Post-service private treatment records dated in May 2002 through September 2008 indicate complaints of bilateral knee pain; the assessments were bilateral degenerative joint disease.  A record dated in February 2004 demonstrates the Veteran underwent right knee arthroscopy.  A March 2008 record shows the Veteran underwent a left chondroplasty and lateral meniscectomy.  Private treatment records dated in May 2002 to July 2008 note complaints of bilateral foot pain; the assessments were bilateral foot degenerative joint disease, bursitis, posterior tibial tendon dysfunction, and plantar fasciitis.  An April 2007 record shows the Veteran underwent an endoscopic plantar fasciotomy of the left foot.

The Veteran underwent a VA examination in July 2010, during which bilateral knee degenerative joint disease, bilateral plantar fasciitis, bilateral pes planus, and bilateral foot degenerative joint disease were diagnosed.  The examiner found that the bilateral knee degenerative joint disease, bilateral plantar fasciitis, and bilateral foot degenerative joint disease were not related to active service.  In providing the opinion, the examiner noted that the service treatment records did not note chronic conditions at the time of separation from service.  Regarding the diagnosis of bilateral pes planus, the examiner found that this was a preexisting disability, as it was noted on entry into service.  The examiner concluded that it was not aggravated by service, as there were no complaints or treatment for the disorder during active service and the separation physical examination was negative for complaints or a diagnosis of pes planus.

The Veteran underwent a VA examination in January 2017, during which bilateral knee degenerative joint disease, bilateral plantar fasciitis, and bilateral pes planus were diagnosed.  The examiner found that the bilateral knee degenerative joint disease was not related to active service.  In providing the opinion, the examiner indicated that it was not possible to determine the extent of the service-connected right knee strain contribution to the Veteran's current bilateral knee symptoms, to include reduced range of motion, versus the other knee conditions that were diagnosed after separation from service.  The examiner also found that the current bilateral plantar fasciitis and bilateral foot degenerative joint disease were not incurred in service, as they were diagnosed after service.  The examiner concluded that the Veteran's preexisting bilateral pes planus was not aggravated by service due to a lack of documentation in the service treatment records.  

The Board finds the January 2010 and January 2017 VA examiners' opinions inadequate for adjudication purposes.  In this regard, with respect to the current bilateral knee degenerative joint disease, bilateral plantar fasciitis, and bilateral foot degenerative joint disease, the examiners, in significant part, based their opinions upon a lack of documentation of treatment for the conditions during service.  As above, the Veteran sought treatment for both his knees and feet during service.  Further, the examiners failed to consider the Veteran's consistent reports of bilateral knee and foot pain since service.  Moreover, regarding the current diagnosis of bilateral knee degenerative joint disease, the January 2017 examiner found that it was not possible to determine the extent of the service-connected right knee strain contribution to the Veteran's current bilateral knee symptoms, to include reduced range of motion, versus the other knee conditions that were diagnosed after separation from service.  The examiner, however, failed to provide a rationale for his conclusion.  In this regard, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.
In addition, the examiners also did not address whether the current bilateral knee degenerative joint disease, bilateral plantar fasciitis, and bilateral foot degenerative joint disease were caused or aggravated by the service-connected right knee strain disability.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, another medical opinion addressing the etiology of the Veteran's current bilateral knee disorders and bilateral foot disorders is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record and the examination results, the examiner should identify all knee and foot disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include bilateral knee degenerative joint disease, bilateral plantar fasciitis, and bilateral foot degenerative joint disease, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the knee and foot disorders were caused or permanently worsened by the Veteran's service-connected right knee strain disability.
 
If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and her representative need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




